Citation Nr: 0513132	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  04-10 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for flat feet. 

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of 
Bartholin's cyst. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from April 1977 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran testified before the undersigned at a Board 
videoconference hearing in February 2005.  A transcript of 
that hearing has been associated with the claims folder.  

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for 
residuals of Bartholin's cyst is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from April 
1977 to June 1977.

2.  On February 8, 2005, prior to the promulgation of a 
decision in the appeal, the Board received written 
notification from the veteran that she was withdrawing from 
appeal the issues of entitlement to service connection for 
bipolar disorder, and entitlement to service connection for 
pes planus.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant on the issue of entitlement to service 
connection for bipolar disorder have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant on the issue of entitlement to service 
connection for pes planus have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant, 
by written notification received February 8, 2005, has 
withdrawn her appeal on the issues of entitlement to service 
connection for bipolar disorder, and entitlement to service 
connection for pes planus.  Accordingly, the Board does not 
have jurisdiction to review the appeal as to these issues, 
and they are dismissed.


ORDER

The appeal on the issue of entitlement to service connection 
for bipolar disorder is dismissed.

The appeal on the issue of entitlement to service connection 
for pes planus is dismissed.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  In a 
disability compensation claim, VA is specifically required to 
obtain the veteran's service medical records or other 
relevant service records held or maintained by a government 
entity.  38 U.S.C.A. § 5103A(c).  In this case, the veteran 
alleges that she had inpatient treatment at the hospital at 
Fort Jackson, South Carolina, in March 1977.  Her DD Form 214 
shows active service beginning in April 1977.  However, the 
form also reflects an additional four months and 18 days of 
prior inactive service.  During the February 2005 Board 
hearing, the veteran related that she had service with the 
New Jersey Army National Guard prior to entering active duty 
in April 1977.  Any additional records, including records of 
medical treatment during this National Guard service, would 
be useful in adjudicating the current appeal.  A remand to 
the RO is needed to attempt to obtain this evidence.  The 
Board acknowledges that inpatient treatment records are not 
always associated with the veteran's other service medical 
records.  In addition to contacting the New Jersey National 
Guard, the RO should directly contact the hospital at Fort 
Jackson to request any records of inpatient treatment for the 
veteran in March 1977.

VA is also required to make reasonable efforts to obtain 
relevant records, including private records, that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  If after making such reasonable 
efforts VA is unable to obtain all of the relevant records 
sought, VA must so notify the claimant. Id.  Such notice must 
identify the records not obtained, explain the efforts made 
to obtain them, and describe any further action VA will take 
on the claim. Id.  VA regulation clarifies that "reasonable 
efforts" will generally consist of an initial request for 
the records and, if the records are not received, at least 
one follow-up request.  A follow-up request is not required 
if a response to the initial request indicates that the 
records sought do not exist or that a follow-up request for 
the records would be futile.  38 C.F.R. § 3.159(c)(1) (2004).

During the February 2005 Board hearing, the veteran testified 
that she had surgery related to the current claim prior to 
service in or about 1973.  Service medical records also 
described a history of problems, with two procedures 
performed at "Margaret Hague" when the veteran was 25 years 
old.  Independent investigation by the undersigned revealed 
that the facility's full name was Margaret Hague Maternity 
Hospital in Jersey City, which is now part of the Jersey City 
Medical Center.  According to the timeline related in service 
medical records, the procedures would have been performed 
sometime between May 1974 and May 1975.  These records, if 
still available, may also be relevant to the claim.  On 
remand, the RO should take the necessary steps to attempt to 
obtain them.

Finally, in April 2002 the RO sent a request for records to 
the Center for Preventive Medicine.  It issued a follow-up 
request in February 2003.  The follow-up request was 
returned, marked "RTS (Return to Sender) Attempted Not 
Known."  In addition, the RO sent a request for records to a 
Dr. Cordista in October 2003.  It never received any response 
to this request.  Review of the claims folder fails to reveal 
a follow-up request to Dr. Cordista or any notice to the 
veteran about the returned request to the Center for 
Preventive Medicine with an inquiry as to a correct address.  
The RO should correct these deficiencies on remand.  
Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate entity 
within the New Jersey Army National Guard and 
request any records of the veteran's National 
Guard service.  

2.  The RO should directly contact the hospital 
at Fort Jackson and request any records of 
inpatient treatment for the veteran in March 
1977.

3.  The RO should issue a follow-up to its 
October 2003 request for records to a Dr. 
Cordista and so advise the veteran as required by 
VA regulation.  

4.  The RO should contact the veteran in writing 
and ask that she provide, or authorize VA to 
obtain, records of her pre-service treatment at 
Margaret Hague Maternity Hospital in Jersey City 
(now part of Jersey City Medical Center).  If the 
veteran provides the necessary release, the RO 
should attempt to secure these records.    

In addition, the RO should explain to the veteran 
that the request for records from the Center for 
Preventive Medicine was returned as undeliverable 
and ask that she provide a correct address so 
that the RO may again attempt to obtain those 
records. 

5.  After completing any additional necessary 
development, the RO should readjudicate the issue 
on appeal.  If the disposition remains 
unfavorable, the RO should furnish the veteran 
and her representative a supplemental statement 
of the case and afford the applicable opportunity 
to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	T. MAINELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


